Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on August 10, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on August 10, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
RESPONSE TO ARGUMENTS
All prior objects are hereby withdrawn responsive to the amendment correcting the informalities therein.
The rejection of the claims under 35 U.S.C. § 112(a) and (b) are hereby withdrawn, responsive to the Applicant’s amendments correcting the issues raised in the rejection. In addition, it is noted that the Applicant’s amendment also removes the basis for interpretation under 35 U.S.C. § 112(f), and accordingly, all pending claims are now interpreted according to their broadest reasonable interpretation.
The Applicant’s prior art arguments with respect to the claims have been considered, but are moot because the new grounds of rejection set forth herein do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All claims now stand rejected in view of newly cited prior art.
Accordingly, the Applicant’s request for a Notice of Allowance is respectfully denied, as is the Applicant’s request to hold an interview to discuss the issues that preclude allowance, as the Applicant has not yet had an opportunity to review the issues set forth in this Office Action.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	JIA AND DELGIORNO TEACH CLAIMS 1–5, 8, 12, 14, 16, 18, 23, 26, AND 27.
Claims 1–5, 8, 12, 14, 16, 18, 23, 26, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over WIPO International Patent Application Publication No. WO 2015/117347 A1 (hereafter “Jia”)1 in view of U.S. Patent Application Publication No. 2006/0014569 A1 (“DelGiorno”).
Claim 1
Jia teaches a method, comprising: 
receiving user input specifying a first intensity setting for vibration notifications at a computing device;
“Mobile phone profiles are a set of answering profiles selected according to different scenarios. Mobile phone profiles are generally divided into four types: standard, mute, conference, and outdoor. Users can choose one of them according to their own needs as the answering mode.” Jia ll. 16–18. 
It is acknowledged that the foregoing passage comes from the background section of Jia’s disclosure, but, as will be shown throughout this rejection, Jia makes clear that its disclosure specifically uses those background mobile phone profiles as a starting point for each of its embodiments. See Jia ll. 101–102 (“The method can be implemented on the existing intelligent terminal without increasing the hardware cost.”).
Also, those reviewing this rejection will observe that the machine translation sometimes refers to each of the answering modes as “scenes” and “scenarios” interchangeably. Given the context clues in the translation, the Examiner finds that a skilled artisan would read each of these terms as referring to the same thing. Evidence for this finding includes lines 137 and 140 of Jia’s disclosure, where Jia explicitly refers to the same method step using both “scene” and “scenario.” 
enabling, in response to receiving the user input specifying the first intensity setting, vibration notifications for the computing device at the first intensity setting; 
Each of the foregoing profiles includes respective “ringtone and vibration strategies” for notifying the user of an incoming event, and thus, in response to the user selecting a given scene mode, the device likewise sets the vibration strategy of the selected mode as its “initial value.” See, e.g., Jia ll. 44–45, 242–246, 253, and 257–258 (each mentioning that the frequency and intensity of the phone’s vibrations start out with an “initial value” that are eventually adjusted by practicing the method).
predicting that a user will have difficulty hearing an audible notification at the computing device due to environmental noise at the computing device;
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241. Comparing the value of the noise intensity to a preset threshold falls within the scope of “predicting that a user will have difficulty hearing an audible notification due to environmental noise” because claim 3 explicitly tells us that “determining that the environmental noise exceeds a threshold level” is an example of the same.
increasing, in response to predicting that the user will have difficulty hearing the audible notification, a vibration intensity setting for vibration notifications at the computing device from the first intensity setting to a second intensity setting;
“Step 604: The processor receives the signal of the low-power audio DSP, and adjusts the ringtone and vibration strategy of the current scene mode. If it is currently in standard mode, adjust the ringtone volume to the maximum volume and enable vibration; if it is currently in silent mode, only enable vibration; if it is currently in conference or outdoor mode, adjust the frequency and intensity of vibration to the current preset[,] set a multiple (such as double).” Jia ll. 242–246; see also ll. 40–46 (explaining the same set of instructions in clearer language).
predicting that the user will no longer have difficulty hearing the audible notification due to the environmental noise at the computing device; 
At steps 605–606, “[t]he microphone continues to collect the noise intensity of the current external environment,” and the audio DSP “processes the noise intensity sent by the microphone and compares it with the second preset threshold (the second preset threshold is smaller than the first preset threshold),” sending a signal to the processor and proceeding to step 607 “if it is lower than the second preset threshold.” Jia ll. 249–253.
returning, in response to predicting that the user will no longer have difficulty hearing the audible notification, the vibration intensity setting for vibration notifications at the computing device to the first intensity setting; enabling, in response to predicting that the user will no longer have difficulty hearing the audible notification, audible notifications at the computing device; 
“Step 607: The processor will restore the initial setting of the current scene mode.” Jia l. 253.
Since Jia is written for people with ordinary skill in the field of mobile phones, Jia assumes that the reader already understands that a mobile phone inherently receives events for which a notification is to be provided, and that increasing and decreasing the vibration intensity for received calls will have the actual effect of vibrating the mobile phone at whatever intensity the phone is currently set in response to receiving such an event.
The Examiner therefore respectfully submits that the steps of “receiving an event for which a notification is to be provided; activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;” and “receiving a subsequent event for which an additional notification is to be provided; and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device” are inherent to Jia’s disclosure, if not at least taught or suggested by the device profiles described therein.
Moreover, DelGiornio likewise teaches a method comprising
receiving an event for which a notification is to be provided;
“At decision step 308, mobile telephone 100 determines if an event has occurred. For example, mobile telephone 100 may determine if a telephone call has been received.” DelGiorno ¶ 37.
activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;
“When an event occurs, mobile telephone 100 provides the user with an audible user notification at the most recently adjusted loudness level.” DelGiorno ¶ 37. The “loudness level” of the ringer includes levels that prescribe the use of a vibration motor. See DelGiorno ¶ 41 (“The non-audible user notification may be provided instead of or in addition to a standard audible user notification or in addition to an adaptive audible user notification.”). Also, recall that Jia already teaches setting the specific vibration level. DelGiorno is merely provided to show that Jia will in fact operate as it is intended to operate.
receiving a subsequent event for which an additional notification is to be provided; 
As shown in FIG. 3, after providing the notification at step 310, processing loops back to step 304, where the device continues to measure the ambient noise level and wait for another event at step 308. See DelGiorno FIG. 3 and ¶ 37.
and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device
“When an event occurs, mobile telephone 100 provides the user with an audible user notification at the most recently adjusted loudness level.” DelGiorno ¶ 37. The “loudness level” of the ringer includes levels that prescribe the use of a vibration motor. See DelGiorno ¶ 41 (“The non-audible user notification may be provided instead of or in addition to a standard audible user notification or in addition to an adaptive audible user notification.”). Also, recall that Jia already teaches setting the specific vibration level. DelGiorno is merely provided to show that Jia will in fact operate as it is intended to operate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Jia’s mobile terminal exactly as Jia instructs, and in so doing, the skilled artisan would have a mobile terminal that responds to both the claimed event and the claimed subsequent event exactly as claimed. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”). And even if it were somehow held that the skilled artisan couldn’t recognize the missing limitations were inherent to Jia’s normal and usual operation from Jia’s disclosure alone, DelGiorno explicitly teaches the functionality that Jia fails to describe, and one would have been motivated to improve Jia with DelGiorno because Jia’s mobile device would be inoperable if it failed to receive events for which a notification is to be provided.
Claim 2
Jia teaches the method of claim 1, but does not explicitly disclose “predicting, in response to receiving the event, that the user will have difficulty hearing the audible notification.”
DelGiorno, however, teaches 
predicting, in response to receiving the event, that the user will have difficulty hearing the audible notification. 
“As shown in FIG. 4, the method of flowchart 400 is initiated at step 402. At decision step 404, mobile telephone 100 determines if an event has occurred” first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39. “Thus, in accordance with this embodiment, the loudness level of the audible user notification is adjusted only when an event occurs.” DelGiorno ¶ 39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jia with DelGiorno’s technique of waiting for an event to adjust the intensity of an alert (rather than making the adjustment prior to the event). One would have been motivated to improve Jia with DelGiorno in this manner because, unlike the FIG. 3 arrangement, if the device waits until it receives an event to detect the ambient noise level (per the FIG. 4 method), the device can save battery power by keeping the microphone turned off unless it is actually necessary. 
Claim 3
Jia and DelGiorno teach the method of claim 1, 
the predicting that the user will have difficulty hearing an audible notification comprising determining that the environmental noise exceeds a threshold level. 
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241.
Claim 4
Jia and DelGiorno teach the method of claim 1, 
the audible notification comprising a ringtone. 
“The processor receives the signal of the low-power audio DSP, and adjusts the ringtone and vibration strategy of the current scene mode.” Jia ll. 242–243.
Claim 5
Jia and DelGiorno teach the method of claim 1, 
the vibration notifications being enabled at both the first intensity setting and the second intensity setting to cause vibration of the vibration element of the computing device in response to an incoming voice call or an incoming message 
“By collecting the noise intensity of the current external environment, and when the noise intensity is greater than a first preset threshold, the incoming call reminder parameters of the current scenario mode are adjusted.” Jia ll. 273–275.
for which an audible notification is to be played.
In at least some of the scenario modes, call reminders are provided with an audible notification, and some of the scenario modes even provide an audible notification together with a vibration. See Jia ll. 40–46. 
Claim 8
Jia discloses the method of claim 1, 
the event comprising an incoming voice call or incoming message. 
“By collecting the noise intensity of the current external environment, and when the noise intensity is greater than a first preset threshold, the incoming call reminder parameters of the current scenario mode are adjusted.” Jia ll. 273–275.
Claims 12 and 14
Claims 12 and 14 recite a general purpose computing device that performs the same method as claims 1 and 8, and is therefore rejected according to the same findings and rationale as provided above.
Claims 16 and 18
Claims 16 and 18 recite a memory programmed to perform the same method as claims 1 and 8, and is therefore rejected according to the same findings and rationale as provided above.
Claim 23
Jia teaches the method of claim 1, further comprising 
predicting
At steps 605–606, “[t]he microphone continues to collect the noise intensity of the current external environment,” and the audio DSP “processes the noise intensity sent by the microphone and compares it with the second preset threshold (the second preset threshold is smaller than the first preset threshold),” sending a signal to the processor and proceeding to step 607 “if it is lower than the second preset threshold.” Jia ll. 249–253.
Jia does not appear to explicitly disclose that the same is in response to receiving the subsequent event, because Jia continuously monitors the external environment.
DelGiorno, however, teaches 
predicting, in response to receiving the subsequent event, that the user will no longer have difficulty hearing the audible notification. 
“As shown in FIG. 4, the method of flowchart 400 is initiated at step 402. At decision step 404, mobile telephone 100 determines if an event has occurred” first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39. “Thus, in accordance with this embodiment, the loudness level of the audible user notification is adjusted only when an event occurs.” DelGiorno ¶ 39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jia with DelGiorno’s technique of waiting for an event to adjust the intensity of an alert (rather than making the adjustment prior to the event). One would have been motivated to improve Jia with DelGiorno in this manner because, unlike the FIG. 3 arrangement, if the device waits until it receives an event to detect the ambient noise level (per the FIG. 4 method), the device can save battery power by keeping the microphone turned off unless it is actually necessary. 
Claim 26
Jia and DelGiorno teach the non-transitory computer-readable medium of claim 16, the instructions further causing the processor to: 
determine whether the user will have difficulty hearing the audible notification in response to the event being received; 
“As shown in FIG. 4, the method of flowchart 400 is initiated at step 402. At decision step 404, mobile telephone 100 determines if an event has occurred” first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39. “Thus, in accordance with this embodiment, the loudness level of the audible user notification is adjusted only when an event occurs.” DelGiorno ¶ 39. 
and determine whether the user will have difficulty hearing the audible notification in response to the subsequent event being received. 
As shown in FIG. 4, flowchart 400 loops to the beginning so that the mobile telephone 100 can continue adjusting the notification settings responsive to subsequent events.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jia with DelGiorno’s technique of waiting for an event to adjust the intensity of an alert (rather than making the adjustment prior to the event). One would have been motivated to improve Jia with DelGiorno in this manner because, unlike the FIG. 3 arrangement, if the device waits until it receives an event to detect the ambient noise level (per the FIG. 4 method), the device can save battery power by keeping the microphone turned off unless it is actually necessary. 
Claim 27
Jia teaches the method of claim 1, 
wherein the environmental noise at the computing device is noise that is detected by a microphone of the computing device other than speech that is communicated by a user of the computing device. 
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241. Notably, Jia discloses that the noise intensity is that of the current external environment, which is not the same as the noise intensity of speech per se. 
II.	JIA AND MOUSSETTE TEACH AT LEAST CLAIMS 1, 6, 7, 12, 13, 16, AND 17.
Claims 1, 6, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Jia in view of U.S. Patent Application Publication No. 2016/0063828 A1 (“Moussette”).
Claim 1
Jia teaches a method, comprising: 
receiving user input specifying a first intensity setting for vibration notifications at a computing device;
“Mobile phone profiles are a set of answering profiles selected according to different scenarios. Mobile phone profiles are generally divided into four types: standard, mute, conference, and outdoor. Users can choose one of them according to their own needs as the answering mode.” Jia ll. 16–18. It is acknowledged that the foregoing passage comes from the background section of Jia’s disclosure, but, as will be shown throughout this rejection, Jia makes clear that its disclosure specifically uses those background mobile phone profiles as a starting point for each of its embodiments. See Jia ll. 101–102 (“The method can be implemented on the existing intelligent terminal without increasing the hardware cost.”).
Also, those reviewing this rejection will observe that the machine translation sometimes refers to each of the answering modes as “scenes” and “scenarios” interchangeably. Given the context clues in the translation, the Examiner finds that a skilled artisan would read each of these terms as referring to the same thing. Evidence for this finding includes lines 137 and 140 of Jia’s disclosure, where Jia explicitly refers to the same method step using both “scene” and “scenario.” 
enabling, in response to receiving the user input specifying the first intensity setting, vibration notifications for the computing device at the first intensity setting; 
Each of the foregoing profiles includes respective “ringtone and vibration strategies” for notifying the user of an incoming event, and thus, in response to the user selecting a given scene mode, the device likewise sets the vibration strategy of the selected mode as its “initial value.” See, e.g., Jia ll. 44–45, 242–246, 253, and 257–258 (each mentioning that the frequency and intensity of the phone’s vibrations start out with an “initial value” that are eventually adjusted by practicing the method).
predicting that a user will have difficulty hearing an audible notification at the computing device due to environmental noise at the computing device;
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241. Comparing the value of the noise intensity to a preset threshold falls within the scope of “predicting that a user will have difficulty hearing an audible notification due to environmental noise” because claim 3 explicitly tells us that “determining that the environmental noise exceeds a threshold level” is an example of the same.
increasing, in response to predicting that the user will have difficulty hearing the audible notification, a vibration intensity setting for vibration notifications at the computing device from the first intensity setting to a second intensity setting;
“Step 604: The processor receives the signal of the low-power audio DSP, and adjusts the ringtone and vibration strategy of the current scene mode. If it is currently in standard mode, adjust the ringtone volume to the maximum volume and enable vibration; if it is currently in silent mode, only enable vibration; if it is currently in conference or outdoor mode, adjust the frequency and intensity of vibration to the current preset[,] set a multiple (such as double).” Jia ll. 242–246; see also ll. 40–46 (explaining the same set of instructions in clearer language).
predicting that the user will no longer have difficulty hearing the audible notification due to the environmental noise at the computing device; 
At steps 605–606, “[t]he microphone continues to collect the noise intensity of the current external environment,” and the audio DSP “processes the noise intensity sent by the microphone and compares it with the second preset threshold (the second preset threshold is smaller than the first preset threshold),” sending a signal to the processor and proceeding to step 607 “if it is lower than the second preset threshold.” 
returning, in response to predicting that the user will no longer have difficulty hearing the audible notification, the vibration intensity setting for vibration notifications at the computing device to the first intensity setting; enabling, in response to predicting that the user will no longer have difficulty hearing the audible notification, audible notifications at the computing device; 
“Step 607: The processor will restore the initial setting of the current scene mode.” Jia l. 253.
Since Jia is written for people with ordinary skill in the field of mobile phones, Jia assumes that the reader already understands that a mobile phone inherently receives events for which a notification is to be provided, and that increasing and decreasing the vibration intensity for received calls will have the actual effect of vibrating the mobile phone at whatever intensity the phone is currently set in response to receiving such an event.
The Examiner therefore respectfully submits that the steps of “receiving an event for which a notification is to be provided; activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;” and “receiving a subsequent event for which an additional notification is to be provided; and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device” are inherent to Jia’s disclosure, if not at least taught or suggested by the device profiles described therein.
Moreover, Moussette likewise teaches a method comprising
receiving an event for which a notification is to be provided;
“The method begins by detecting 1305 occurrence of a first alert condition.” Moussette ¶ 328. As shown in TABLE 2, an “alert condition” includes a broad spectrum of events, including receiving an email, a text message, or a phone call, inter alia. Moussette ¶ 221.
activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;
“According to some embodiments, a first output is provided 1310 that includes a first haptic component and a first non-haptic component responsive to detecting the occurrence of the first alert condition.” Moussette ¶ 329.
receiving a subsequent event for which an additional notification is to be provided; 
“After providing the first output, the device 100 detects 1315 occurrence of a second alert condition.” Moussette ¶ 330.
and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device
“[R]esponsive to detecting the occurrence of the second alert condition, [the device 100] provides 1320 a second output that includes a second haptic component and a second non-haptic component.” Moussette ¶ 330.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Jia’s mobile terminal exactly as Jia instructs, and in so doing, the skilled artisan would have a mobile terminal that responds to both the claimed event and the claimed subsequent event exactly as claimed. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”). And even if it were somehow held that the skilled artisan couldn’t recognize the missing limitations were inherent to Jia’s normal and usual operation from Jia’s disclosure alone, Moussette explicitly teaches the functionality that Jia leaves out for convenience, and one would have been motivated to improve Jia with Moussette because Jia’s mobile device would be inoperable if it failed to receive events for which a notification is to be provided.
Claim 6
Jia and Moussette teach the method of claim 1, 
the vibration element of the computing device comprising a vibration motor of the computing device, 
“Device 100 optionally also includes one or more tactile output generators 167. FIG. 1A shows a tactile output generator coupled to haptic feedback controller 161 in I/O subsystem 106. Tactile output generator 167 optionally includes one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor.” Moussette ¶ 83. 
and the method further comprising turning on the vibration motor to enable the vibration notifications. 
“Table 4 shows various levels of user engagement for alert conditions with variations in the user's focus, and the resultant haptic output levels,” Moussette ¶ 261, and in particular, “the last row shows a user with the application issuing the alert in an inactive state . . . . In this instance, the maximum haptic, “Level 4,” is appropriate to get the user's attention.” Moussette ¶ 264.
Claim 7
Jia and Moussette teach the method of claim 1, 
the vibration element of the computing device comprising a vibration motor of the computing device, 
“Device 100 optionally also includes one or more tactile output generators 167. FIG. 1A shows a tactile output generator coupled to haptic feedback controller 161 in I/O subsystem 106. Tactile output generator 167 optionally includes one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor.” Moussette ¶ 83. 
and the increasing the vibration setting comprising turning on the vibration motor at a highest intensity setting of the vibration motor, wherein the second intensity setting is the highest intensity setting. 
“Table 4 shows various levels of user engagement for alert conditions with variations in the user's focus, and the resultant haptic output levels,” Moussette ¶ 261, and in particular, “the last row shows a user with the application issuing the alert in an inactive state . . . . In this instance, the maximum haptic, “Level 4,” is appropriate to get the user's attention.” Moussette ¶ 264.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure Jia’s vibration element to explicitly vibrate “at a highest intensity setting,” as taught by Moussette. One would have been motivated to combine Moussette with Moussette to this end, because providing different levels of vibration, including a “highest” level, would better accommodate the user having potentially different levels of focus on the computing device. See Moussette ¶¶ 260–261. 
Claims 12 and 13
Claims 12 and 13 recite a general purpose computing device that performs the same method as claims 1 and 7, and is therefore rejected according to the same findings and rationale as provided above.
Claims 16 and 17
Claims 16 and 17 recite a memory configured to perform the same method as claims 1 and 7, and is therefore rejected according to the same findings and rationale as provided above.
IV.	JIA AND NAFTOLIN TEACH AT LEAST CLAIMS 1, 3, AND 22.
Claims 1, 3, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Jia in view of U.S. Patent Application Publication No. 2013/0078976 A1 (“Naftolin”).
Claim 1
Jia teaches a method, comprising: 
receiving user input specifying a first intensity setting for vibration notifications at a computing device;
“Mobile phone profiles are a set of answering profiles selected according to different scenarios. Mobile phone profiles are generally divided into four types: standard, mute, conference, and outdoor. Users can choose one of them according to their own needs as the answering mode.” Jia ll. 16–18. 
It is acknowledged that the foregoing passage comes from the background section of Jia’s disclosure, but, as will be shown throughout this rejection, Jia makes clear that its disclosure specifically uses those background mobile phone profiles as a starting point for each of its embodiments. See Jia ll. 101–102 (“The method can be implemented on the existing intelligent terminal without increasing the hardware cost.”).
Also, those reviewing this rejection will observe that the machine translation sometimes refers to each of the answering modes as “scenes” and “scenarios” interchangeably. Given the context clues in the translation, the Examiner finds that a skilled artisan would read each of these terms as referring to the same thing. Evidence for this finding includes lines 137 and 140 of Jia’s disclosure, where Jia explicitly refers to the same method step using both “scene” and “scenario.” 
enabling, in response to receiving the user input specifying the first intensity setting, vibration notifications for the computing device at the first intensity setting; 
Each of the foregoing profiles includes respective “ringtone and vibration strategies” for notifying the user of an incoming event, and thus, in response to the user selecting a given scene mode, the device likewise sets the vibration strategy of the selected mode as its “initial value.” See, e.g., Jia ll. 44–45, 242–246, 253, and 257–258 (each mentioning that the frequency and intensity of the phone’s vibrations start out with an “initial value” that are eventually adjusted by practicing the method).
predicting that a user will have difficulty hearing an audible notification at the computing device due to environmental noise at the computing device;
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241. Comparing the value of the noise intensity to a preset threshold falls within the scope of “predicting that a user will have difficulty hearing an audible notification due to environmental noise” because claim 3 explicitly tells us that “determining that the environmental noise exceeds a threshold level” is an example of the same.
increasing, in response to predicting that the user will have difficulty hearing the audible notification, a vibration intensity setting for vibration notifications at the computing device from the first intensity setting to a second intensity setting;
“Step 604: The processor receives the signal of the low-power audio DSP, and adjusts the ringtone and vibration strategy of the current scene mode. If it is currently in standard mode, adjust the ringtone volume to the maximum volume and enable vibration; if it is currently in silent mode, only enable vibration; if it is currently in conference or outdoor mode, adjust the frequency and intensity of vibration to the current preset[,] set a multiple (such as double).” Jia ll. 242–246; see also ll. 40–46 (explaining the same set of instructions in clearer language).
predicting that the user will no longer have difficulty hearing the audible notification due to the environmental noise at the computing device; 
At steps 605–606, “[t]he microphone continues to collect the noise intensity of the current external environment,” and the audio DSP “processes the noise intensity sent by the microphone and compares it with the second preset threshold (the second preset threshold is smaller than the first preset threshold),” sending a signal to the processor and proceeding to step 607 “if it is lower than the second preset threshold.” Jia ll. 249–253.
returning, in response to predicting that the user will no longer have difficulty hearing the audible notification, the vibration intensity setting for vibration notifications at the computing device to the first intensity setting; enabling, in response to predicting that the user will no longer have difficulty hearing the audible notification, audible notifications at the computing device; 
“Step 607: The processor will restore the initial setting of the current scene mode.” Jia l. 253.
Since Jia is written for people with ordinary skill in the field of mobile phones, Jia assumes that the reader already understands that a mobile phone inherently receives events for which a notification is to be provided, and that increasing and decreasing the vibration intensity for received calls will have the actual effect of vibrating the mobile phone at whatever intensity the phone is currently set in response to receiving such an event.
The Examiner therefore respectfully submits that the steps of “receiving an event for which a notification is to be provided; activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;” and “receiving a subsequent event for which an additional notification is to be provided; and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device” are inherent to Jia’s disclosure, if not at least taught or suggested by the device profiles described therein.
Moreover, Naftolin likewise teaches a method comprising
receiving an event for which a notification is to be provided; activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;
Naftolin discloses a mobile communications device that includes a “message indicator” that “notifies a user that a message (e.g., an incoming phone call text message) has been received.” Naftolin ¶ 11.
receiving a subsequent event for which an additional notification is to be provided; and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device
“[I]n order to compensate for noisy environments, the audio, haptic, visual or other message indicator levels generated by a mobile communications device to inform the user of an incoming call, text, email or other message can be automatically increased or decreased depending on the environment in which the device is located.” Naftolin ¶ 11. “For example, if the analysis determines that the device is located at a sports event, the message indicator control component may increase the ringer volume and the vibration intensity of a haptic feedback device.” Naftolin ¶ 15.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Jia’s mobile terminal exactly as Jia instructs, and in so doing, the skilled artisan would have a mobile terminal that responds to both the claimed event and the claimed subsequent event exactly as claimed. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”). And even if it were somehow held that the skilled artisan couldn’t recognize the missing limitations were inherent to Jia’s normal and usual operation from Jia’s disclosure alone, Naftolin explicitly teaches the functionality that Jia fails to describe, and one would have been motivated to improve Jia with Naftolin because Jia’s mobile device would be inoperable if it failed to receive events for which a notification is to be provided.
Claim 3
Jia and Naftolin teach the method of claim 1, 
the predicting that the user will have difficulty hearing an audible notification comprising determining that the environmental noise exceeds a threshold level. 
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241.
Naftolin provides an overlapping teaching of the same feature. See Naftolin ¶ 48.
Claim 22
Jia and Naftolin teach the method of claim 3, 
wherein the threshold level of environmental noise is specified by the user.
“The user interface 202 allows a user to determine the manner in which the message indicator level control component 206 responds to different levels of ambient audio. For instance, the user can specify one or more audio threshold levels at which the message indicator control component will adjust one or more of the message indicators. In one example, the user may be allowed to select from two or more relative audio threshold levels that may be designated, in one case, low, moderate and high noise levels.” Naftolin ¶ 37.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jia with Naftolin’s technique of allowing the user to specify the different threshold levels of ambient noise necessary for increasing the intensity of the various message indicators. One would have been motivated to improve Jia with Naftolin because different users will have different needs or limitations with respect to what is necessary for gaining their attention, and to that end, Naftolin’s user interface 202 (or 360) provides greater flexibility over how the user will be notified.
III.	JIA AND ZHENG TEACH AT LEAST CLAIMS 1 AND 28.
Claims 1 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Jia in view of U.S. Patent Application Publication No. 2012/0115501 A1 (“Zheng”).
Claim 1
Jia teaches a method, comprising: 
receiving user input specifying a first intensity setting for vibration notifications at a computing device;
“Mobile phone profiles are a set of answering profiles selected according to different scenarios. Mobile phone profiles are generally divided into four types: standard, mute, conference, and outdoor. Users can choose one of them according to their own needs as the answering mode.” Jia ll. 16–18. It is acknowledged that the foregoing passage comes from the background section of Jia’s disclosure, but, as will be shown throughout this rejection, Jia makes clear that its disclosure specifically uses those background mobile phone profiles as a starting point for each of its embodiments. See Jia ll. 101–102 (“The method can be implemented on the existing intelligent terminal without increasing the hardware cost.”).
Also, those reviewing this rejection will observe that the machine translation sometimes refers to each of the answering modes as “scenes” and “scenarios” interchangeably. Given the context clues in the translation, the Examiner finds that a skilled artisan would read each of these terms as referring to the same thing. Evidence for this finding includes lines 137 and 140 of Jia’s disclosure, where Jia explicitly refers to the same method step using both “scene” and “scenario.” 
enabling, in response to receiving the user input specifying the first intensity setting, vibration notifications for the computing device at the first intensity setting; 
Each of the foregoing profiles includes respective “ringtone and vibration strategies” for notifying the user of an incoming event, and thus, in response to the user selecting a given scene mode, the device likewise sets the vibration strategy of the selected mode as its “initial value.” See, e.g., Jia ll. 44–45, 242–246, 253, and 257–258 (each mentioning that the frequency and intensity of the phone’s vibrations start out with an “initial value” that are eventually adjusted by practicing the method).
predicting that a user will have difficulty hearing an audible notification at the computing device due to environmental noise at the computing device;
In steps 602–603, “[t]he microphone on the top of the mobile phone collects the noise intensity of the current external environment, and sends it to the low-power audio DSP,” which then “obtains the value of the noise intensity, and judges whether the noise intensity is greater than [a] first preset threshold.” Jia ll. 237–241. Comparing the value of the noise intensity to a preset threshold falls within the scope of “predicting that a user will have difficulty hearing an audible notification due to environmental noise” because claim 3 explicitly tells us that “determining that the environmental noise exceeds a threshold level” is an example of the same.
increasing, in response to predicting that the user will have difficulty hearing the audible notification, a vibration intensity setting for vibration notifications at the computing device from the first intensity setting to a second intensity setting;
“Step 604: The processor receives the signal of the low-power audio DSP, and adjusts the ringtone and vibration strategy of the current scene mode. If it is currently in standard mode, adjust the ringtone volume to the maximum volume and enable vibration; if it is currently in silent mode, only enable vibration; if it is currently in conference or outdoor mode, adjust the frequency and intensity of vibration to the current preset[,] set a multiple (such as double).” Jia ll. 242–246; see also ll. 40–46 (explaining the same set of instructions in clearer language).
predicting that the user will no longer have difficulty hearing the audible notification due to the environmental noise at the computing device; 
At steps 605–606, “[t]he microphone continues to collect the noise intensity of the current external environment,” and the audio DSP “processes the noise intensity sent by the microphone and compares it with the second preset threshold (the second preset threshold is smaller than the first preset threshold),” sending a signal to the processor and proceeding to step 607 “if it is lower than the second preset threshold.” 
returning, in response to predicting that the user will no longer have difficulty hearing the audible notification, the vibration intensity setting for vibration notifications at the computing device to the first intensity setting; enabling, in response to predicting that the user will no longer have difficulty hearing the audible notification, audible notifications at the computing device; 
“Step 607: The processor will restore the initial setting of the current scene mode.” Jia l. 253.
Since Jia is written for people with ordinary skill in the field of mobile phones, Jia assumes that the reader already understands that a mobile phone inherently receives events for which a notification is to be provided, and that increasing and decreasing the vibration intensity for received calls will have the actual effect of vibrating the mobile phone at whatever intensity the phone is currently set in response to receiving such an event.
The Examiner therefore respectfully submits that the steps of “receiving an event for which a notification is to be provided; activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;” and “receiving a subsequent event for which an additional notification is to be provided; and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device” are inherent to Jia’s disclosure, if not at least taught or suggested by the device profiles described therein.
Moreover, Zheng likewise teaches a method comprising
receiving an event for which a notification is to be provided;
“A call handling unit [provided with a mobile computing device 410] may receive an indication of an incoming telephone call and provide a user capabilities to answer the incoming telephone call.” Zheng ¶ 98.
activating, in response to receiving the event, a vibration element of the computing device at the second intensity setting;
A tactile output mechanism is provided with the mobile computing device 410, comprising “a small electric motor that is connected to an unbalanced weight to provide a vibrating alert (e.g., to vibrate in order to alert a user of an incoming telephone call.” Zheng ¶ 87.
receiving a subsequent event for which an additional notification is to be provided; 
Since the mobile computing device 410 includes the call handling unit to “receive an indication of an incoming telephone call and provide a user capabilities to answer the incoming telephone call,” Zheng ¶ 98, mobile computing device 410 is configured to receive a subsequent event for which an additional notification is to be provided during the course of its ordinary operation.
and in response to receiving the subsequent event for which the additional notification is to be provided, activating the vibration element of the computing device at the first intensity setting and activating the audible notification at the computing device
Zheng includes the same device profiles/scene modes as Jia’s mobile terminal, which configure Zheng’s mobile computing device to respond to subsequent incoming events with “max ringer volume [and] vibrate on.” Zheng ¶ 22.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Jia’s mobile terminal exactly as Jia instructs, and in so doing, the skilled artisan would have a mobile terminal that responds to both the claimed event and the claimed subsequent event exactly as claimed. See MPEP § 2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”). And even if it were somehow held that the skilled artisan couldn’t recognize the missing limitations were inherent to Jia’s normal and usual operation from Jia’s disclosure alone, Zheng explicitly teaches the functionality that Jia leaves out for convenience, and one would have been motivated to improve Jia with Zheng because Jia’s mobile device would be inoperable if it failed to receive events for which a notification is to be provided.
Claim 28
Jia teaches the method of claim 1, further comprising: 
continually monitoring the environmental noise at the computing device to predict whether the user will have difficulty hearing an audible notification due to the environmental noise;
At steps 605–606, “[t]he microphone continues to collect the noise intensity of the current external environment.” Jia ll. 249–253.
receiving user input specifying a particular intensity setting for vibration notifications at the computing device;
“Users can choose one of the[] [device profiles] according to their own needs as the answering mode.” Jia ll. 16–18.
Jia does not appear to cease monitoring the environmental noise in response to a user input overriding the monitoring with a particular intensity setting.
Zheng, however, teaches a method comprising:
continually monitoring the environmental noise at the computing device to predict whether the user will have difficulty hearing an audible notification due to the environmental noise;
Specifically, Zheng teaches a mobile computing device that continuously monitors the ambient noise around it, and whichever device profile (i.e., sets of different notification volumes and methods) is most appropriate for the current level of ambient noise. See Zheng ¶¶ 24, 27, 54, and 59.
receiving user input specifying a particular intensity setting for vibration notifications at the computing device;
The mobile computing device provides a means for allowing “the user [to] indicat[e] they want to use a different profile.” Zheng ¶ 29.
and in response to receiving the user input specifying the particular intensity setting, ceasing the monitoring of the environmental noise at the computing device. 
Accordingly, the mobile computing device “can continue to use an automatically selected profile until a variety of ending events occur, such as . . . the user indicating they want to use a different profile (e.g., the user manually overriding the automatically selected device settings).” Zheng ¶ 29.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jia with Zheng’s technique of allowing the user to manually override automatic profile adjustment (and thus the monitoring of the environmental noise, since the sole purpose of the monitoring in both references is for adjusting the profile settings). One would have been motivated to improve Jia with this technique from Zheng because users necessarily have a better understanding of how they want to be notified than a computer program, especially when the computer program is not accounting for anything other the ambient noise level around the device.
V.	JIA, NAFTOLIN, AND JUNG TEACH CLAIM 21.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Jia in view of Naftolin as applied to claim 3 above, and further in view of Korean Patent Application Publication No. 2010-0066749 A (“Jung”).2

Claim 21
Jia and Naftolin teach the method of claim 3, and Naftolin further teaches:
prompting the user for feedback regarding 
“The user interface 202 allows a user to determine the manner in which the message indicator level control component 206 responds to different levels of ambient audio. For instance, the user can specify one or more audio threshold levels at which the message indicator control component will adjust one or more of the message indicators. In one example, the user may be allowed to select from two or more relative audio threshold levels that may be designated, in one case, low, moderate and high noise levels.” Naftolin ¶ 37.
Neither Jia nor Naftolin explicitly disclose user feedback regarding “whether the user is able to hear audio from the computing device.”
Jung, however, teaches 
prompting the user for feedback regarding whether the user is able to hear audio from the computing device;
“Hereinafter, a method of adjusting the volume of a mobile terminal according to an embodiment of the present invention and an operation of the mobile terminal 100 for implementing the method will be described in detail with reference to FIG. 6.” Jung ¶ 128. “When the automatic mode is selected, a test signal for each volume level is output for each frequency [S340], the plurality of test signals are selected [S341], and the volume level corresponding to the selected test signal is measured.” Jung ¶ 139. Specifically, “the screen shown in FIG. 13 is displayed[,] a plurality of test signals are outputted for each frequency,” and “when the test signal corresponding to the optimal volume level is output to the user, the user presses the OK button to measure the optimal volume level for each frequency.” Jung ¶ 141.
Jung ultimately uses this information to adjust the volume level, e.g., of a ringer, but those reviewing this rejection are reminded that Jia and Naftolin already teach adjusting the threshold level of environmental noise based on user feedback. Jung thus shows that a person of ordinary skill—who already knew from Jia and Naftolin to prompt a user to set the threshold level of ambient noise for adjusting a ringer—would have been able to further improve those combined teachings with Jung’s technique of testing the user’s hearing ability with prompts and responses in order to learn the user’s hearing needs. One would have been motivated to improve Jia and Naftolin with Jung because “actual human hearing exhibits different frequency response characteristics for each individual,” and thus, there was a need for a mobile terminal that could account for the hearing characteristics of individual users. Jung ¶ 6.
Therefore, in view of the foregoing findings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jia and Naftolin’s combined method with Jung’s technique of prompting a user with different volumes of sound and recording the user’s responses thereto.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this rejection, citations to Jia refer to the line numbers provided in the English machine translation of Jia, which has been included with this Office Action under the document code REF.OTHER.
        2 In this rejection, citations to Jung refer to the English machine translation of Jung, which has been included with this Office Action under the document code REF.OTHER.